Title: To James Madison from Henry Dearborn, 29 November 1810 (Abstract)
From: Dearborn, Henry
To: Madison, James


29 November 1810, Boston. Notes that in his official capacity he has had many dealings with the district circuit courts. “The state of society here demands great firmness as well as good legal tallents in our Judges, especially in all questions that have any political bearing.” Cushing should therefore be replaced by “a sound strong independant Character”; suggests that either Gideon Granger or Alexander Wolcott “would be acceptable to the friends of the Government in this vicinity.” “I would not have taken the liberty of saying anything on this subject had I not have felt peculiarly interested in my official situation.” In a postscript, conveys his respects to Mrs. Madison.
